Citation Nr: 0524681	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  00-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for residuals of a 
concussion.

3.  Entitlement to service connection for bilateral knee 
disabilities.

4.  Entitlement to service connection for bilateral leg 
disabilities.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease, L5-S1, lumbar spine, prior to June 
12, 2002, and to a rating in excess of 20 percent prior to 
September 23, 2002, and entitlement to a rating in excess of 
60 percent after September 23, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  This 
case was previously before the Board in April 2003.


FINDINGS OF FACT

1.  The veteran does not have a chronic bronchitis disorder 
or a disorder related to residuals of a concussion.

2.  Knee and leg disorders have not been shown to be related 
to the veteran's military service or to any incident during 
service.

3.  Prior to September 23, 2002, the veteran's low back 
disability was productive of moderate intervertebral 
syndrome; severe, recurring attacks of intervertebral 
syndrome, with intermittent relief has not been shown.

4.  The veteran's low back disability is not productive of 
unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2004).

2.  Residuals of a concussion were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).

3.  Bilateral knee and bilateral leg disabilities were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

4.  The criteria for a rating of 20 percent for degenerative 
disc disease, L5-S1, lumbar spine, prior to June 12, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293 
(2002), Diagnostic Code 5293 (2003); Diagnostic Codes 5242, 
5243 (2004).

5.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease, L5-S1, lumbar spine, prior to 
September 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292, 5293 (2002), Diagnostic Code 5293 
(2003); Diagnostic Codes 5242, 5243 (2004).

6.  The criteria for a rating in excess of 60 percent for 
degenerative disc disease, L5-S1, lumbar spine, from 
September 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292, 5293 (2002), Diagnostic Code 5293 
(2003); Diagnostic Codes 5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, and the reasons the claim was denied.  In 
addition, letters sent in March 2001, December 2001, and 
February 2003 specifically noted the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication of this 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran's available 
service medical records are associated with the claims file, 
and VA has obtained medical opinions to assist in answering 
the medical questions presented in this appeal (including the 
current severity of the veteran's low back disability).  The 
veteran has not made VA aware of any additional evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases 
will be presumed if they become manifest to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Bronchitis and residuals of a concussion.

VA examiners have made specific findings that the veteran 
does not currently have any bronchitis symptomatology or 
disorder (August 2000 and July 2004 VA respiratory 
examinations) or any residuals of a concussion (January 2005 
addendum to the July 2004 VA brain and spine examination).  
As such, service connection for these disabilities is not 
warranted.



II.  Bilateral knee and leg disabilities.

The veteran asserts that he suffers from knee and leg 
disabilities as a result of his military service.  Service 
medical records reveal no treatment for the knees or legs.

The Board finds that the preponderance of the evidence is 
against these claims.  While the veteran has undergone 
multiple VA orthopedic examinations during the course of this 
appeal, a review of those examinations reveals diagnoses of 
essentially just bilateral knee and leg pain.  Even assuming 
that the veteran has a current disability of the knees and 
legs, the July 2004 VA examiner has essentially indicated 
that the veteran's knee problems were not related to service.  
The Board notes that the July 2004 VA examiner made 
references to the veteran's medical history and provided the 
opinion following an examination of the veteran.  The Board 
notes that there is no contrary opinion of record.

In short, service connection for bilateral knee and leg 
disabilities is not for application in this case.

While weight has been given to the veteran's observation for 
symptoms and limitations caused by his asserted bronchitis, 
concussion, knee, and leg disabilities, it does not appear 
that the veteran is medically trained to offer any opinion as 
to causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).

Based on the foregoing, entitlement to service connection for 
the disabilities on appeal is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Ratings for the low back disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.  As the veteran is appealing the original assignment of 
the rating for his low back disability, the severity of the 
veteran's disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In October 1999 the RO granted service connection for a low 
back disorder and assigned a noncompensable rating, effective 
October 12, 1997.  The veteran's low back disability rating 
was increased to 10 percent (effective October 12, 1997) by 
the RO in November 2002, and the rating was increased to 20 
percent (effective June 12, 2002) and 60 percent (effective 
September 23, 2002) by the RO in January 2005.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

The Board notes that under the rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293) in effect 
prior to September 23, 2002, a 20 percent rating was 
warranted for moderate intervertebral disc syndrome, a 40 
percent evaluation contemplated severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation was for assignment for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.

Under the revised Diagnostic Code 5293 in effect from 
September 23, 2002 through September 25, 2003, intervertebral 
disc syndrome can be evaluated based either on the duration 
of incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Effective 
September 26, 2003, that portion of the rating schedule 
pursuant to which disabilities of the musculoskeletal system 
and spine are evaluated was again revised.  However, these 
revisions do not materially affect this case since the 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome did not change (although the Diagnostic Code has 
been renumbered from 5293 to 5243).

The Board notes that the June 2002 VA examiner indicated that 
the veteran's low back disc disease was moderately 
symptomatic.  As such, the Board finds that a rating of 20 
percent is warranted under Diagnostic Code 5293 for the 
entire period of the veteran's claim prior to September 23, 
2002.

As for a rating in excess of 20 percent prior to September 
2002, the evidence of record, including the June 2002 VA 
examination, does not support a higher rating.  The veteran's 
disc disease was described as moderate, and the veteran's 
lumbar spine had range of motion "well preserved into 
flexion/extension and right and left-side bending."  While 
the veteran had tightness in the back with a flexion beyond 
40 degrees, such motion (even when considering 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995)) 
does not equal severe under 5292.  In short, the 
preponderance of the evidence is against a rating in excess 
of 20 percent prior to September 23, 2002.

The Board notes that a 40 percent disability rating may also 
be assigned under the general rating formula (Diagnostic Code 
5242, in effect beginning September 26, 2003) when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Such an assignment cannot made, as the record clearly 
shows that the veteran has flexion greater than 30 degrees 
(the veteran had forward flexion to 60 degrees on the July 
2004 VA spine examination).

As for entitlement to a rating in excess of 60 percent after 
September 23, 2002, the Board notes that the 60 percent 
evaluation is the maximum rating allowed under Diagnostic 
Code 5293 (or the "new" 5243), and that a rating in excess 
of 60 percent is not warranted under any other potentially 
applicable diagnostic code.  In this regard, the Board notes 
that as there is no medical evidence of complete bony 
fixation (ankylosis) or paralyzing residuals of vertebral 
fracture, a schedular 100 percent rating under either 38 
C.F.R. §§ 4.71a, Diagnostic Code 5285 or Diagnostic Code 5270 
is not warranted.

The criteria for rating disabilities of the spine were 
revised, effective September 26, 2003.  The General Rating 
Formula for Diseases and Injuries of the Spine provides that 
an evaluation of 100 percent requires unfavorable ankylosis 
of the entire spine.  As this has not been shown, a rating in 
excess of 60 percent is not warranted under the old or 
revised regulations.

IV.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his low back 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER

Service connection for bronchitis is denied.

Service connection for residuals of a concussion is denied.

Service connection for bilateral knee disabilities is denied.

Service connection for bilateral leg disabilities is denied.

A rating of 20 percent for degenerative disc disease, L5-S1, 
lumbar spine, prior to June 12, 2002, is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.

A rating in excess of 20 percent for degenerative disc 
disease, L5-S1, lumbar spine, prior to September 23, 2002, is 
denied.

A rating in excess of 60 percent for degenerative disc 
disease, L5-S1, lumbar spine, from September 23, 2002, is 
denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


